Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-12-00652-CV

                                        Roland MARTINEZ,
                                             Appellant

                                                   v.

WILMINGTON TRUST COMPANY, as Trustee for GSMPS Mortgage Loan Trust 2005-LT1,
                             Appellee

                      From the County Court at Law No. 5, Bexar County, Texas
                                      Trial Court No. 379367
                               Honorable Irene Rios, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: March 6, 2013

DISMISSED

           Appellant filed a motion to dismiss this appeal. The appellee was served with a copy of

Appellant’s motion; Appellee has not filed a response. Therefore, we grant the motion and

dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1). Costs of this appeal are taxed against

Appellant. See id. R. 42.1(d).


                                                        PER CURIAM